Title: General Orders, 10 December 1781
From: Washington, George
To: 


                        
                            Monday December 10th 1781
                        
                        By the United States in Congress assembledResolved
                        That the Legislature of each State Raise at the expence thereof in the first instance to be reimbursed by the
                            United States so many men as may be necessary to complete the Quota assigned to such State out of the number of Landforces
                            agreed upon in the Resolutions of the third and twenty first days of October 1780—Calculating the Deficiency upon the
                            number of men whose times of service will expire on or before the first day of March 1782.
                        Resolved
                        That the Legislature of each State be called upon in the most pressing manner to cause the Quota thereof of
                            Landforces to be completed and in the Field by the first day of March next and to provide for replacing those men whose
                            time of service shall expire between the said first day of March 1782 and the last day of November in the said Year.
                        Resolved
                        That it be recommended to the Legislature of each State to fill up the Quota thereof of Landforces by
                            Inlistments for three years or during the war.
                        Resolved 
                        That such States as now have any non commissioned officers or Privates in any of the regiments of Cavalry
                            Legionary Corps Artillery or Hazen’s regiment be Credited in their Quotas for such men according to the number from time
                            to time; for which purpose the Commander in Chief is hereby directed to specify such Noncommissioned Officers and Privates
                            to the States to which they formerly belonged in the Returns which He shall make to the States and in his Annual Return to
                            Congress.
                        Resolved
                        That the Commander in Chief cause Returns to be made as speedily as possible to the Legislature of each State
                            as well of the number of Men whose times of service expire before the first day of March 1782 as of those whose time of
                            service will expire on or before the last day of November in the Year aforesaid.
                    